         Case 1:11-cv-01015-CCC-LT Document 36 Filed 07/06/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EMANON SHANNON,                                )
                                               )
               Petitioner                      )
                                               )
               v.                              )       Civil Action No. 1:11-cv-1015
                                               )
JEFFREY N. DILLMAN and                         )       Hon. Christopher C. Conner
ATTORNEY GENERAL OF THE                        )
STATE OF PENNSYLVANIA,                         )
                                               )
               Respondents                     )


                                   FOURTH STATUS REPORT

       Petitioner Emanon Shannon, by and through his counsel Lynn A. Ellenberger of Fegan

Scott LLC, and Respondents Jeffrey N. Dillman and the Attorney General of Pennsylvania, by

and through their counsel, Assistant District Attorney Ryan Lysaght of the Dauphin County

District Attorney’s Office, file this fourth joint status report, advising this Court as follows:

       1.      Pursuant to this Court’s order of April 28, 2021 (ECF 28), referring this case for

assignment to a magistrate judge to preside over settlement discussions, the following events have

occurred:

               a. On May 11, 2021, Magistrate Judge Schwab held a status conference during

                    which the parties agreed to present her and opposing counsel with their

                    confidential settlement position papers (ECF 31);

               b. In accordance with that order, on May 21, 2021, Mr. Shannon provided a 29-

                    page confidential settlement memorandum which, among other things,

                    discussed Mr. Shannon’s psycho-social background, assessed the merits of his

                                                   1
         Case 1:11-cv-01015-CCC-LT Document 36 Filed 07/06/21 Page 2 of 3




                    habeas corpus claims in the district court and on appeal, and proposed a

                    resolution of this matter;

                c. On June 4, 2021, the Commonwealth provided a 3-page confidential settlement

                    memorandum which also proposed a resolution of this matter;

                d. On June 10, 2021, Magistrate Judge Schwab held a status conference where the

                    parties discussed their positions.

                e. On June 14, 2021, Mr. Shannon suggested another settlement concept to the

                    District Attorney’s Office.

                f. On June 23, 2021 and June 30, 2021, Mr. Shannon’s counsel had telephone

                    conversations regarding Mr. Shannon’s proposal with District Attorney

                    Chardo, who has the sole authority to decide whether the Commonwealth will

                    make an offer to compromise this case.

                g. On July 6, 2021, Mr. Shannon’s counsel received a settlement offer from the

                    Commonwealth which is generally contingent on the victims’ consent. Mr.

                    Shannon, through counsel, accepted the offer.

        2.      Based on the above, the parties jointly request an additional 45-days, or until

August 20, 2021, for the parties to file a status report. During that time, the Commonwealth will

attempt to secure victim consent and, if same is secured, the parties will cooperate and use best

efforts to implement the settlement.

        WHEREFORE, for the foregoing reasons, the parties jointly request that this Court direct

that the parties file a fifth joint status report on or before August 20, 2021, unless this matter is

voluntarily dismissed by the parties before then, and grant such other and further relief as is just


                                                   2
        Case 1:11-cv-01015-CCC-LT Document 36 Filed 07/06/21 Page 3 of 3




and appropriate.

Dated: July 6, 2021                        Respectfully submitted,


                                           By: /s/ Lynn A. Ellenberger
                                           Lynn A. Ellenberger
                                           FEGAN SCOTT LLC
                                           500 Grant St., Suite 2900
                                           Pittsburgh, PA 15219
                                           Phone: 412.346.4104
                                           Fax: 312.264.0100
                                           lynn@feganscott.com

                                           Counsel for Petitioner Emanon Shannon

                                           and

                                           By: /s/ Ryan H. Lysaght
                                           Ryan H. Lysaght
                                           Dauphin County District Attorney’s Office
                                           101 Market Street
                                           Harrisburg, PA 17101
                                           Phone: 717.780.6767
                                           rlysaght@dauphinc.org

                                           Counsel for Respondents




                                       3
